UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment #2 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53875 Eco Building Products, Inc. (Exact name of small business issuer as specified in its charter) Colorado 20-8677788 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 909 West Vista Way Vista, California 92083 (Address of principal executive offices) (760) 732-5826 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of August 6 , 2013: 459,913,569 shares of common stock. Eco Building Products, Inc. Contents Page Number PART I FINANCIAL INFORMATION 1 Item 1 Unaudited Condensed Consolidated Financial Statements December 31, 2012 1 Condensed Consolidated Balance Sheet 1 Condensed Consolidated Statement of Operations 2 Condensed Consolidated Statement of Cash Flows 3 Notes to the Interim Financial Statements 4 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 Quantitative and Qualitative Disclosures About Market Risk 29 Item 4 Controls and Procedures 29 PART II OTHER INFORMATION 31 Item 1 Legal Proceedings 31 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 Defaults Upon Senior Securities 31 Item 6 Exhibits and Reports 32 SIGNATURES 34 ii PART I - FINANCIAL INFORMATION Item 1 - Financial Statements ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) RESTATED RESTATED December 31 June 30 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $10,099 at December 31, 2012 and June 30, 2012 Inventories Prepaid loan facility fee - related party, current portion - Prepaid expenses 58,030 Deposits - Other current assets - Total current assets 2,021,059 PROPERTY AND EQUIPMENT, net OTHER ASSETS Notes receivable - related party - long-term portion - Intangible assets Prepaid loan facility fee - related party - Total other assets 149,679 TOTAL ASSETS $ 3,316,580 $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Payroll and taxes payable Other payables and accrued expenses 516,250 Deferred revenue - Current maturities of notes payable 1,528,099 6,067 Line of credit payable - related party 5,000,000 Loans payable - related party Loans payable - other 530,351 Total current liabilities 10,770,368 4,309,668 LONG TERM LIABILITIES Line of credit payable - related party - Notes payable, less current maturities Total long term liabilities 12,121 TOTAL LIABILITIES 10,782,489 7,660,296 STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 500,000,000 shares authorized, 351,648,553 and 290,961,669 shares issued and outstanding at December 31, 2012 and June 30, 2012 295,536 240,262 Subscription receivable - Additional paid-in capital 22,487,770 18,564,613 Accumulated deficit (30,274,215 ) (21,440,050 ) Total stockholders' equity (7,465,909 ) (2,635,175 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 3,316,580 $ See accompanying notes to condensed consolidated financial statements 1 ECO BUILDINGPRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) RESTATED RESTATED 3-month ended 3-month ended 6-month ended 6-month ended December 31 December 31 December 31 December 31 REVENUE Product sale $ License sale Equipment and other sales $
